                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA

VS.                                               CRIMINAL NO. 3:18-CR-145- HTW-FKB

ELTON LAWRENCE CLARKE

                                JUDGMENT OF ACQUITTAL

       THIS CAUSE having come on before the Court on the jury verdict of Not Guilty entered

against the Defendant, Elton Lawrence Clarke, on April 16, 2019, on the charge of being a felon

in possession of a firearm, and the Court finding that the Verdict was appropriate as to form and

content, the Court further finds that the Defendant should be released from his bond, if any, and a

Judgment of Acquittal should be entered.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that the Defendant, Elton Lawrence

Clarke, is hereby acquitted, discharged and any bond exonerated, and this Judgment of Acquittal

is hereby entered.

       SO ORDERED AND ADJUDGED this the 18th day of April, 2019.

                                             /s/HENRY T. WINGATE
                                             UNITED STATES DISTRICT COURT JUDGE
